Citation Nr: 1609663	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date before November 19, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total evaluation for convalescence for PTSD under 38 C.F.R. § 4.30.

3.  Entitlement to a disability rating higher than 70 percent for PTSD. 

4.  Entitlement to service connection for a back disability. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral elbow disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004 and August 2008 to September 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2011, January 2012, and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 substantive appeal in June 2014 and indicated that he did not wish to have a hearing.  However, in January 2016, the Veteran's new representative submitted a request for a video conference hearing before the Board.  In light of the hearing request, the Board finds it necessary to remand the case to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

